Citation Nr: 0714195	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-40 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to dependency status for J.S. as a dependent for 
VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial rendered in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran has been in receipt of VA disability 
compensation at the 100 percent rate since March 25, 1991.  
In a February 1999 rating decision, this evaluation was 
considered permanent.

2. In August 2003, the veteran filed a claim to add J.S., a 
minor child, to his award as a dependent and submitted court 
documents establishing that he had been awarded sole legal 
custody of J.S. in August 2003.  

3.  The record does not show that J.S. is the biological, 
legally adopted, or step child of the veteran.  


CONCLUSION OF LAW

Entitlement to additional disability compensation benefits 
for J.S. as a dependent child, is not warranted. 38 U.S.C.A. 
§§ 101(4), 1115(2); 38 C.F.R. § 3.57.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

As discussed in detail below, this case is one in which the 
law is dispositive of the issues. See Sabonis v. Brown, 6 
Vet. App. 426 (1994). Under such circumstances, the VCAA is 
not applicable. Mason v. Principi, 16 Vet. App. 129, 132 
(2002). Further, VA has no duty to assist the veteran in 
obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim. See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Regardless, the September 2003 letter denial from the RO did 
inform the veteran that an award of additional compensation 
for J.S. would require that the veteran furnish evidence that 
he had legally adopted the child before the age of 18, or 
evidence that J.S. is a stepchild who acquired that status 
before the age of 18 and is a member of the veteran's 
household, or evidence that she is the legitimate or 
illegitimate child of the veteran, and is unmarried, under 
the age of 18, or under the age of 23 and pursuing a course 
of instruction at an approved educational institution.  The 
veteran submitted further argument, and his claim was 
thereafter readjudicated in a September 2004 Statement of the 
Case (SOC) and November 2004 Supplemental Statement of the 
Case (SSOC).  Additional notice was provided in letters dated 
in September 2005 and March 2006, and the claim was again 
readjudicated in a July 2006 SSOC.  The September 2005 notice 
reiterated that the veteran needed to provide objective 
evidence showing that J.S. is the veteran's biological child, 
was adopted, or is a step-child.  The veteran requested the 
opportunity to testify before the Decision Review Officer at 
the local RO and before the Board.  Hearings were duly 
scheduled, in July 2006 and August 2006, respectively, and 
notice was provided to the veteran at his last known address.  
However, the veteran failed to appear for both hearing.  
There is no evidence that the veteran requested the hearings 
be rescheduled, that he submitted a change of address, or 
that the letters were returned as undeliverable.

The Board reminds the veteran that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The veteran was therefore provided notice of what information 
and evidence was required to establish entitlement to the 
benefits sought.

Dependency Status

A veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation 
for dependents. 38 U.S.C.A. § 1115(2) (West 2002 & West 
2005); 38 C.F.R. § 3.4(b)(2) (2006).

The definition of the term "child," as defined for the VA 
purposes of establishing dependency status, means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household at the time of the veteran's death, 
or an illegitimate child. In addition, the child must also be 
someone who: (1) is under the age of 18 years; or (2) before 
reaching the age of 18 years became permanently incapable of 
self support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The veteran claimed J.S. as his dependent child for the 
purposes of adding her to his award.  As proof of his 
relationship to J.S., he provided court documents 
establishing that, in August 2003, the veteran was awarded 
sole legal custody of J.S., a minor child.  Review of the 
court's holding demonstrates that J.S. has a biological 
mother, whose whereabouts were unknown, and a biological 
father, who unsuccessfully contested the award of custody to 
the veteran.  In awarding custody to the veteran, the court 
remarked that the veteran had been J.S.'s sole physical 
custodian, had cared for her school, medical and other 
material needs without contribution from the biological 
father or anyone else, and had offered her stability.

In its September 2003 letter denial, the RO explained that, 
in order to grant dependency status for J.S., the veteran 
needed to submit evidence that J.S. is his biological child, 
legally adopted child, or stepchild.  In October 2003 and 
November 2004, the veteran responded that he had sole legal 
custody of J.S. and had provided for her as her sole support 
since the child's birth.  

The veteran's actions are admirable and decent.  However, the 
veteran has not contended, nor has he submitted any evidence 
establishing that he has legally adopted J.S., or that she 
could otherwise be recognized as the veteran's biological, 
adopted, or step child.  Absent this evidence, J.S. simply 
cannot qualify as a dependent child for VA purposes.  The 
veteran is not entitled to additional disability compensation 
for J.S. as a dependent. 38 U.S.C.A. §§ 101(4), 1115(2); 38 
C.F.R. § 3.4(b)(2), 3.57.

The law is dispositive of this issue. As a matter of law, 
there is no entitlement to additional disability compensation 
for J.S. as a dependent child, and the claim must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional disability compensation benefits 
for J.S., as the veteran's dependent child, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


